Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/603,332 filed on 10/07/2019. This application is a 371 of PCT/US2018/030234, filed on 04/30/2018.

		
Restriction/Election

Applicant’s election without traverse of Group I, claims 1 – 11 in the reply filed on 02/28/2022 is acknowledged. Claims 12 – 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, respectively, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities: In the claim 1, the phrase reads “and a separate agent including a an etch sensitizer” and should read “and a separate agent including an etch sensitizer”.  Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claim 2, the phrase “the irreversibly etchable connection including a sensitized product or the etch sensitizer” is indefinite. The phrase is unclear because as defined in claim 1, the patterned etchable connection contains an etch sensitizer and therefore, it is unclear how the etch sensitizer could be optional in the irreversibly etchable connection (i.e. “or the etch sensitizer”) given that the irreversibly etchable connection is created from the patterned etchable connection. 

Claims 3 – 5 are rejected by virtue of dependency.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US2019/0314895) in view of Gibson (US2017/0297097)

Regarding claim 1, Hildreth teaches a method for the 3D printing that reduces the post-processing requirement related to support structures. Hildreth teaches that the method includes building a 3D printed piece (interpreted as the “patterned intermediate part”) and support structures (interpreted as the “build material support”) [0025; Fig 2, Step 1]. Hildreth further teaches applying a leeching solution to portions of the 3D printed piece [0026] which upon heating, results in the sensitizing of the portion such that the 3D printed piece can be treated with a chemical etchant to specifically etch the selected portion of the 3D printed piece and thereby separate the support structure from the 3D printed piece [0030] (wherein the “portion” is interpreted as the patterned etchable connection, and the “portion” is positioned between the support structure and 3D printed piece. 

However, Hildreth does not explicitly teach the method of 3D printing, that is, Hildreth does not explicitly teach applying a binding agent to define the support structure, patterned etchable connection, and patterned intermediate part.

Gibson teaches a method of producing a three-dimensional printed part using binder jetting [0122, Fig 4]. Gibson teaches that the method includes spreading a layer of powder on a build plate and depositing a binder onto the layer powder to bind the powder in the locations of the desired structure [0123, 0124]. Gibson teaches that the three-dimensional object can include support structure that also include applying the binder to form the structure [0126]. Lastly, Gibson teaches that the binder jetted object is then subjected to a heat treatment comprising debinding and sintering [Fig 8.].

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hildreth of forming an interface area to etch and separate the support structure from a 3D printed piece, and combined it with the 3D printing method of binder jetting using binder administration onto individual layers of powder, as taught by Gibson. Given that both Hildreth and Gibson are directed to additive manufacturing methods, a person of ordinary skill in the art would have a reasonable expectation of combining Hildreth and Gibson to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
	Furthermore, although Hildreth teaches applying the leaching agent after the formation of the 3D printed piece and support structures, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the leaching agent with the binder of Gibson and applied them simultaneously onto the desired interface layer of the powder. The combining of these steps would reduce the number of steps required in the method of binder jetting of Hildreth in view of Gibson, and given that Hildreth teaches that the leaching agent can be applied as a slurry or liquid [0026], the binder and leaching agent could be applied simultaneously without changing the method of administration (i.e. a nozzle). Furthermore, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)(See MPEP 2144.04 IV C)

Regarding claims 2 – 3, Hildreth in view of Gibson teaches the invention as applied above in claim 1. Gibson teaches that the binder jetting method further includes, following application of the binder to define the desired structure, exposing the objection to a debinding and sintering step [Fig 4, Fig 8], wherein the sintering step would convert the support structures and 3D printed piece into a final solid body, meeting the claimed limitation of a 3D objection from a patterned intermediate part and a 3D support structure from the build material support structure)(also meeting the claimed limitation of debinding and heating at a sintering temperature of claim 4).
Hildreth teaches that during heating treatment the portion treated with the leaching agent is chemically altered to form a second metal/ceramic that can then be etched [0011, 0012, 0027], meeting the claimed limitation of forming an irreversibly etchable connection between the 3D object and 3D support structure and that the sensitized product formation is reached during exposure to heating treatment. 

Regarding claim 4, Hildreth in view of Gibson teaches the invention as applied above in claim 2. Hildreth teaches that following the heat treatment, the 3D printed piece with support structures and the sensitized area with the second metal/ceramic is subjected to an etchant that etches that the second metal without significantly affecting the first metal/ceramic (i.e. 3D printed piece or support structures), meeting the claimed limitation [Claim 1, 0030]. 

Regarding claim 5, Hildreth in view of Gibson teaches the invention as applied above in claim 4. Hildreth teaches an example of an etchant in which the etchant is nitric acid, meeting the claimed limitation [0032]

Regarding claim 6, Hildreth in view of Gibson teaches the invention as applied above in claim 1. Hildreth shows structure in which the intermediate part overlies the build support structure(s) [Fig 2]. 

Regarding claim 7, Hildreth in view of Gibson teaches the invention as applied above in claim 1. Hildreth shows an example [Fig 1] in which the support structures and 3D printed piece are separated by empty space, wherein based on the 3D printing method of Gibson, the build layer would include a section for the 3D printed piece section (solid arrow) and support structure section (thick dashed arrow), separated by a section of build material without binder (short dashed arrow) (interpreted as nonpatterned metallic build material). 


    PNG
    media_image1.png
    571
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    223
    media_image2.png
    Greyscale
As taught by Gibson, after applying binder to the areas desired for the building structure, another layer of powder is placed on top to repeat the process to define the desired structure, and wherein in Hildreth the additional layer contains an outer layer of the 3D printed piece (interpreted as the outer layer of region of a patterned intermediate part)(see double arrow solid), a portion overlying the support structure with the leeching agent (interpreted as the patterned etchable connection)(see double arrow short dash), and a remaining region in contact with the leeching agent area that is part of the 3D printed piece (interpreted as meeting the region of the patterned intermediate part on the patterned etchable connection that is temporarily bonded to build material) (see double arrow long dash)

Regarding claim 8, Hildreth in view of Gibson teaches the invention as applied above in claim 7. Hildreth shows in an example that the structure produced has an area of support structure and an area of 3D printed piece that extend upward before the portion of the 3D printed select to be etched is produced [Fig 2](see picture) (interpreted as a multilayer structure and interpreted as the applying several layers of build material support structure (see thick dashed arrow), several layers of intermediate part (see solid arrow), and additional nonpatterned build material (see small dashed arrow)).

    PNG
    media_image1.png
    571
    456
    media_image1.png
    Greyscale



Regarding claim 9, Hildreth in view of Gibson teaches the invention as applied above in claim 1. Hildreth in view of Gibson teaches a structure where several layers of support structure and several layers of 3D printed piece are produced by adding binder to layer of metallic build material (see long dashed arrow and solid arrow, respectively)[Fig 2] (meeting the claimed limitation of applying metallic build layers and applying binding agent to product a build material support structure and patterned intermediate part). Wherein the structure has a portion between the support structure and 3D printed piece wherein binder and the leeching agent can be applied to later chemically etch and separate the support structure following heat treatment [Fig 2] (see short dashed arrow) (meeting the claimed limitation applying a binding agent and separate agent to produce several layers of an etchable 
    PNG
    media_image3.png
    292
    223
    media_image3.png
    Greyscale
connection) 

Regarding claims 10 – 11, Hildreth in view of Gibson teaches the invention as applied above in claim 1. Hildreth teaches an example of a sensitizer in which the sensitizer is sodium ferrocyanide (Na4Fe(CN)6), meeting the claimed limitation of sodium hexacyanoferrate as a soluble ferrocyanide in claims 10 and 11 [0031]. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2019/0009332 – Method of performing DMLM wherein a release layer is formed on the build plate that can selectively be dissolve to release to printed object
US2017/0136693 – Forming a laminated object in which an additional curable resin can be added to support structures that is dissolvable for removal of the support structures
US2015/0210016 – Formation of a laminate object which includes sacrificial layer between the support portions and the object that can be selectively dissolved to separate the object from supporting portions
US2010/0193998 – Addition of an ionic compound into the support structures that allows for the selectively dissolution in water of the support structures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735